Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 1 of 13




          Exhibit 3
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 2 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1                           UNITED STATES DISTRICT COURT

 2                       NORTHERN DISTRICT OF CALIFORNIA

 3                                    OAKLAND DIVISION

 4                                        ---oOo---

 5      JEFF YOUNG, individually                    )

 6      And on behalf of all other                  )

 7      Similarly situated,                         )

 8                            Plaintiffs,           )    No. 4:17-CV-06252-YGR

 9                     vs.                          )

10      CREE, INC.,                                 )

11                            Defendants.           )

12      ____________________________)

13                                        ---oOo---

14                           DEPOSITION OF JEFFRY YOUNG

15                                September 18, 2018

16

17

18

19      Reported by:          DENNIS M. SOUZA, CSR #3893

20      - - - - - - - - - - - - - - - - - - - - - - - - - - -

21

22

23

24

25

                                                                                                         1
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 3 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1      show you some documents today and I may ask you to                                         10:28

 2      read portions and I may ask you questions about them.                                      10:28

 3      This is one of those documents.                                                            10:28

 4             A.      I understand.                                                               10:28

 5             Q.      What I would like you to look at is on the                                  10:28

 6      third page, the page number says 1 at the bottom.                               If         10:28

 7      you flip to the third page there is a list of -- it is                                     10:28

 8      called Exhibit A.             Do you see that?                                             10:28

 9             A.      I am still looking for a page number.                                       10:28

10             Q.      You got it.        And this is a list of documents                          10:28

11      that we asked for.                                                                         10:28

12                     I will note for the record your Counsel                                     10:29

13      produced one document today, and you brought along a                                       10:29

14      light bulb today, and we have taken pictures of that                                       10:29

15      light bulb and I don't know if I will add them to the                                      10:29

16      record or not.                                                                             10:29

17                     I will say that for the record you brought                                  10:29

18      along a, it says "bad" on it, and it appears to be a                                       10:29

19      light bulb.           I can't read anything else on it.                                    10:29

20                     MR. WOODS:        You can't read the writing on                             10:29

21      that?                                                                                      10:29

22                     MR. RICHTER:         Q.    I can see that.            On the                10:29

23      base of it above the screw it says "4/215"?                                                10:29

24             A.      Yes.                                                                        10:29

25             Q.      And it says "Home Depot"?                                                   10:29

                                                                                                       20
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 4 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1             A.      Yes.                                                                        10:29

 2             Q.      It also says "CREE" on the bottom.                                          10:29

 3             A.      Indeed.                                                                     10:29

 4             Q.      All right.        And then there is a piece of                              10:29

 5      tape, masking tape across the top that says "bad"?                                         10:29

 6             A.      Correct.                                                                    10:29

 7             Q.      All right.        And that is what you brought with                         10:29

 8      you today?                                                                                 10:29

 9             A.      Yes.                                                                        10:29

10                     MR. RICHTER:         Then let's mark right away as                          10:30

11      Exhibit 2 --                                                                               10:30

12                     (Defendant's Exhibit 2 was marked).                                         10:30

13                     MR. RICHTER:         Q.    Exhibit 2 is a one-page                          10:30

14      document.        And it appears to be an E-mail.                     It has got            10:30

15      Clint Woods' letterhead on it, which I believe just                                        10:30

16      means that Mr. Woods printed it, but the original                                          10:30

17      message is from CREE Bulb Customer Support to                                              10:30

18      Jeffy427@comcast.net.               Jeffy427@comcast.net is your                           10:30

19      E-mail, correct, Mr. Young?                                                                10:30

20             A.      Yes, it is.                                                                 10:30

21             Q.      It is currently your E-mail?                                                10:30

22             A.      Yes, it is.                                                                 10:30

23             Q.      And it was your E-mail back in August of                                    10:30

24      2016, correct?                                                                             10:30

25             A.      Yes, it was.                                                                10:30

                                                                                                       21
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 5 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1             A.      Yes.                                                                        10:47

 2             Q.      Have you bought any other LED bulbs besides                                 10:47

 3      CREE bulbs?                                                                                10:48

 4             A.      Yes.                                                                        10:48

 5             Q.      Do you recall the manufacturers?                                            10:48

 6             A.      EcoSmart.                                                                   10:48

 7             Q.      When did you buy those?                                                     10:48

 8             A.      Six months, a year ago, something like that.                                10:48

 9             Q.      Any others?                                                                 10:48

10             A.      I have -- don't remember where or the                                       10:48

11      manufacturers -- at least I think I have.                                                  10:48

12             Q.      You are not sure?                                                           10:48

13             A.      I'm not sure.                                                               10:48

14             Q.      So other than the EcoSmart bulb you bought                                  10:48

15      six months to a year ago, the only recollection of LED                                     10:48

16      bulb purchases you have are the three bulbs you bought                                     10:48

17      from CREE?                                                                                 10:49

18             A.      The only thing I can remember specifically --                               10:49

19      but it is possible I have bought others.                          I'd have to              10:49

20      see how many bulbs and how many purchases.                                                 10:49

21             Q.      And I want to make sure the record's clear.                                 10:49

22      You said that for LED bulbs, before you installed                                          10:49

23      them, you wrote the date you installed them on the                                         10:49

24      bulb?                                                                                      10:49

25             A.      Yes.                                                                        10:49

                                                                                                       37
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 6 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1                     MR. WOODS:        Just answer the questions.                                11:42

 2                     MR. RICHTER:         Q.    You had the documents from                       11:42

 3      way back in August 2016 that is still on your                                              11:42

 4      computer, right?                                                                           11:42

 5             A.      It was actually on Comcast.                  They did the                   11:42

 6      search.                                                                                    11:42

 7             Q.      They did the search?                                                        11:42

 8             A.      Yeah.     I don't think it was in my computer, I                            11:42

 9      think it was in their cloud or whatever, I don't know.                                     11:42

10      It might have been mine -- it may well have -- I don't                                     11:42

11      know, I am guessing again.                  I don't know where it was.                     11:42

12                     MR. WOODS:        Just answer the question he is                            11:42

13      asking.                                                                                    11:42

14                     THE WITNESS:         Okay.                                                  11:42

15                     MR. RICHTER:         Q.    In paragraph 32 you go on                        11:42

16      to state you paid approximately 15 to $20 for each                                         11:42

17      bulb.                                                                                      11:42

18             A.      Which one?                                                                  11:42

19             Q.      Paragraph 32.                                                               11:42

20             A.      I was looking at the lines.                                                 11:42

21             Q.      Is that accurate?                                                           11:42

22             A.      Close, but I don't know what I paid.                       Well,            11:42

23      it says approximately, yeah, that is accurate.                                             11:43

24             Q.      That is accurate?                                                           11:43

25             A.      Yeah.     Approximately 15 to 20 bucks.                                     11:43

                                                                                                       76
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 7 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1      Walmart.                                                                                   11:48

 2                     Again, that is not accurate, right?                                         11:48

 3             A.      No.                                                                         11:48

 4                     MR. WOODS:        Objection.                                                11:48

 5                     THE WITNESS:         No.                                                    11:48

 6                     MR. WOODS:        Objection, compound.                                      11:48

 7                     MR. RICHTER:         Q.    Again it says you paid                           11:48

 8      approximately 15 to $20 for each bulb, right?                                              11:48

 9             A.      Okay.                                                                       11:48

10             Q.      It says "Prior to purchasing the bulbs                                      11:48

11      Mr. Young reviewed representations on the label."                                          11:48

12             A.      Yes.                                                                        11:49

13             Q.      You did that?                                                               11:49

14             A.      Yes.                                                                        11:49

15             Q.      What did you review?                                                        11:49

16             A.      Warranty periods; how many -- how long it                                   11:49

17      lasted, how much the annual estimate to run it, that                                       11:49

18      kind of stuff.                                                                             11:49

19                     Whenever you compare apples to apples on the                                11:49

20      different brands.             I don't remember the specific                                11:49

21      numbers.                                                                                   11:49

22             Q.      So the warranty period, how long it lasted.                                 11:49

23             A.      How many hours it burned or whatever, yeah,                                 11:49

24      or ten-year -- or sometimes they put it in years,                                          11:49

25      sometimes they put --                                                                      11:49

                                                                                                       82
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 8 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1             Q.      Do you recall if anybody went with you when                                 11:50

 2      you bought the bulbs?                                                                      11:50

 3             A.      Unlikely, but no recollection.                                              11:50

 4             Q.      Did you talk to anybody from Home Depot about                               11:50

 5      the bulbs --                                                                               11:50

 6             A.      No.                                                                         11:50

 7             Q.      -- when you bought them?                                                    11:50

 8             A.      Very unlikely.                                                              11:50

 9             Q.      That is a no or is it I don't recall?                                       11:51

10             A.      All right.        I don't recall.                                           11:51

11             Q.      Other than looking at the label did you look                                11:51

12      at any advertisements or information in the Home Depot                                     11:51

13      store when you bought the bulbs?                                                           11:51

14             A.      I don't recall.                                                             11:51

15             Q.      So it says here that you reviewed                                           11:51

16      representations on the label which compared the CREE                                       11:51

17      bulbs to other LED and non-LED bulbs; is that                                              11:51

18      accurate?                                                                                  11:51

19             A.      Yes.                                                                        11:51

20             Q.      And those representations included but are                                  11:51

21      not necessarily limited to representations that he                                         11:51

22      would save upwards of $100 per bulb over the life of                                       11:51

23      the bulb.                                                                                  11:51

24                     Do you remember seeing that?                                                11:51

25             A.      Yeah.     Something like that.               I don't remember               11:51

                                                                                                       84
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 9 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1      the exact numbers.                                                                         11:51

 2             Q.      Representations that the bulb would perform                                 11:51

 3      better than less expensive LED and non-LED bulbs,                                          11:51

 4      right?                                                                                     11:51

 5             A.      Yeah.     Absolutely.                                                       11:52

 6             Q.      And representations that the bulbs were                                     11:52

 7      guaranteed and/or warranted for performance?                                               11:52

 8             A.      Right.                                                                      11:52

 9             Q.      You saw that?                                                               11:52

10             A.      Yes.                                                                        11:52

11             Q.      Look at the next paragraph.                  It says:        "In            11:52

12      addition, Mr. Young viewed some internet and                                               11:52

13      television advertisements by CREE prior to                                                 11:52

14      purchasing."           Is that accurate?                                                   11:52

15             A.      I don't know that it was CREE.                    I saw                     11:52

16      advertisements representing LED light bulbs.                                               11:52

17             Q.      On TV?                                                                      11:52

18             A.      On TV.                                                                      11:52

19             Q.      What about internet?                                                        11:52

20             A.      Oh, yeah.                                                                   11:52

21             Q.      You saw ads on the internet?                                                11:52

22             A.      Oh, yeah, yeah.                                                             11:52

23             Q.      But I thought you testified earlier that you                                11:52

24      don't recall any CREE ads on the internet?                                                 11:52

25                     MR. WOODS:        Objection, mischaracterizes the                           11:52

                                                                                                       85
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 10 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1      testimony.        You can answer.                                                          11:52

 2                     THE WITNESS:         Yeah.      I don't remember if                         11:52

 3      CREE, specifically.              I don't remember any,                                     11:52

 4      specifically, I just know I have seen them.                                                11:52

 5                     MR. RICHTER:         Q.    You've seen ads on the TV?                       11:52

 6             A.      And the internet for LED bulbs.                                             11:52

 7             Q.      And you saw these ads before you bought the                                 11:53

 8      CREE bulbs?                                                                                11:53

 9             A.      Yes.                                                                        11:53

10             Q.      How long before?                                                            11:53

11             A.      I have no idea, years maybe.                                                11:53

12             Q.      Years maybe?                                                                11:53

13             A.      Yeah.                                                                       11:53

14             Q.      Did those ads contain any representations                                   11:53

15      about the length of time the bulbs would last or the                                       11:53

16      quality of the light or anything like that?                                                11:53

17                     MR. WOODS:        Object to form.            You can answer.                11:53

18                     THE WITNESS:         Yes.                                                   11:53

19                     MR. RICHTER:         Q.    They did?                                        11:53

20             A.      Yes.                                                                        11:53

21             Q.      And you remembered that when you bought the                                 11:53

22      CREE bulbs?                                                                                11:53

23             A.      Yes.                                                                        11:53

24             Q.      Even though you don't remember that those ads                               11:53

25      had anything to do with CREE?                                                              11:53

                                                                                                       86
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 11 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1             A.      Yes.                                                                        12:38

 2             Q.      And when you went into the store to buy the                                 12:38

 3      CREE bulbs, were you looking specifically for CREE or                                      12:38

 4      were you looking generally for LED bulbs?                                                  12:38

 5             A.      Generally.                                                                  12:38

 6             Q.      So when you went to Home Depot, did you see                                 12:38

 7      other brands of LED bulbs?                                                                 12:38

 8             A.      Yes.                                                                        12:38

 9             Q.      Did you compare the packages for those bulbs?                               12:38

10             A.      Yes.                                                                        12:38

11             Q.      So you read the CREE package and you read,                                  12:38

12      like, Philips, maybe?                                                                      12:38

13             A.      Whoever.                                                                    12:38

14             Q.      Sylvania?                                                                   12:38

15             A.      Whoever.                                                                    12:38

16             Q.      Feit, F-e-i-t?                                                              12:38

17             A.      Whoever.                                                                    12:38

18             Q.      So you saw other products, LED products?                                    12:38

19             A.      Yes.                                                                        12:38

20             Q.      So you read the 100-watt package for the CREE                               12:38

21      bulb and those products?                                                                   12:38

22             A.      Yes.                                                                        12:38

23             Q.      Because you were looking for 100 watts,                                     12:38

24      right?                                                                                     12:38

25             A.      Yes.                                                                        12:38

                                                                                                       98
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 12 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1             Q.      By the way, the 100-watt bulb was it a                                      12:38

 2      three-way or was it straight 100-watt?                                                     12:38

 3             A.      It was straight 100-watt dimmable.                                          12:38

 4             Q.      Dimmable?                                                                   12:38

 5             A.      Yeah.     I made sure I got the dimmable.                                   12:38

 6             Q.      Do you usually buy your bulbs at Home Depot?                                12:38

 7             A.      Usually, Home Depot or Walmart.                    I go both                12:39

 8      places.        I have no -- I don't prefer one over the                                    12:39

 9      other.                                                                                     12:39

10             Q.      Oh, is there a Home Depot in Guerneville?                                   12:39

11             A.      No.                                                                         12:39

12             Q.      Where is it?                                                                12:39

13             A.      It's in Windsor and there is one in Rohnert                                 12:39

14      Park.                                                                                      12:39

15             Q.      What is that one?                                                           12:39

16             A.      Rohnert Park.                                                               12:39

17             Q.      Rohnert Park.                                                               12:39

18             A.      And there is also one in Santa Rosa.                       So they          12:39

19      are all over.                                                                              12:39

20             Q.      Which one do you usually go to?                                             12:39

21             A.      Usually Windsor.                                                            12:39

22             Q.      Where is your Walmart you go to?                                            12:39

23             A.      The same.       There is no Walmart in Santa Rosa                           12:39

24      but there is a Walmart next door to the Windsor                                            12:39

25      Home Depot and there is a Walmart next to the Rohnert                                      12:39

                                                                                                       99
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 81-3 Filed 01/18/19 Page 13 of 13
     Jeffry L. Young                                                                        September 18, 2018

 1      STATE OF CALIFORNIA                      )

 2                                               )       ss.

 3      OAKLAND DIVISION                         )

 4

 5

 6                                  I hereby certify that the witness in

 7      the foregoing deposition named

 8                                        JEFF YOUNG

 9      was by me duly sworn to testify the truth, the whole

10      truth and nothing but the truth in the within-entitled

11      cause; that said deposition was taken at the time and

12      place therein named; that the testimony of the said

13      witness was reported by me, a duly Certified Shorthand

14      Reporter and disinterested person, and was thereafter

15      transcribed into typewriting under my direction.

16                                  I further certify that I am not of

17      counsel or attorney for either or any of the parties

18      to said deposition, nor in any way interested in the

19      outcome of the cause named in said caption.

20

21                                                   WITNESS WHEREOF, I have
                                                     hereunto subscribed my
22                                                   hand this 24th day of
                                                     September, 2018
23

24                                               _____________________________
                                                 DENNIS M. SOUZA, CSR No. 3893
25

                                                                                                     135
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
